EXHIBIT 10.10

 
Execution Copy


SECURITY AGREEMENT -- TRADEMARKS,
PATENTS AND COPYRIGHTS


THIS SECURITY AGREEMENT -- TRADEMARKS, PATENTS AND COPYRIGHTS (this "IP Security
Agreement") is made as of May 25, 2006, between Nestor, Inc., a Delaware
corporation (the “Company”), and the Secured Party (as defined below). As used
herein, "Secured Party" means U.S. Bank National Association, in its capacity as
Collateral Agent for the benefit of the Purchasers (as that term is defined in
the Securities Purchase Agreement defined below), together with its successors
and assigns in such capacity.


WHEREAS, the Company has adopted and is using the trademarks, trade names and
designs listed in Schedule A annexed to this IP Security Agreement and made a
part hereof; and


WHEREAS, the Company has informed the Secured Party that it owns the patents,
patent applications and copyrights listed in Schedule A hereto; and


WHEREAS, pursuant to a Securities Purchase Agreement dated as of May 24, 2006
(as the same may be amended, restated, modified, supplemented and/or replaced
from time to time, the "Securities Purchase Agreement") by and among the
Company, the Secured Party and the Purchasers identified therein, the Purchasers
have agreed to purchase from the Company certain of its Senior Secured
Convertible Notes (individually, a “Note” and collectively, the “Notes”) in the
aggregate amount and on the terms and conditions set forth in the Securities
Purchase Agreement substantially in the form attached hereto as Exhibit 1 and
dated as of the date hereof; and


WHEREAS, as a condition to the Purchasers' purchase from the Company of any of
the aforementioned Notes, the Purchasers require the execution and delivery of
this IP Security Agreement by the Company.
 
Accordingly, the Company and the Secured Party, intending to be legally bound
hereby, agree that, as security for the full and timely payment of the
obligations under the Notes and the performance of the obligations of the
Company under the Notes and this IP Security Agreement (collectively, the
“Obligations”), the Company hereby mortgages and pledges to the Secured Party
and assigns and grants to the Secured Party a lien and security interest in, all
its right, title and interest in and to all of the following:


(A)  (i) each of the trademarks, trade names and designs described in Schedule A
to this IP Security Agreement, and any other trademarks, trade names and designs
that the Company may adopt and use, in the United States or foreign countries,
in connection with its business after the date of this IP Security Agreement
(collectively, the “Trademarks”), together with the good will of the business
symbolized thereby; (ii) all registrations and pending trademark applications
owned presently or obtained or filed hereafter, both in the United States and in
foreign countries; (iii) all records of the Company relating to the distribution
of products bearing the Trademarks; and (iv) any and all proceeds of the
foregoing, including, without limitation, any royalties, claims for infringement
and proceeds of sale or other disposition (collectively, the “Trademarks
Collateral”); and


(B) (i) each of the patents and patent applications, including the inventions
disclosed or claimed therein, described in Schedule A to this IP Security
Agreement, and any other patents and patent applications and similar legal
protection, both domestic and foreign, including all continuations, extensions,
renewals, substitutes, divisions or reissues thereof, that the Company may
acquire after the date of this IP Security Agreement (collectively, the
“Patents”); and (ii) any and all proceeds of the Patents, including, without
limitation, any royalties, fees, claims for past, present and future
infringement and proceeds of sale or other disposition (the “Proceeds” and,
together with the Patents, the “Patents Collateral”); and


-1-

--------------------------------------------------------------------------------


(C) (i) all United States original works or authorship fixed in any tangible
medium of expression, all right, title and interest therein and thereto, and all
United States registrations and recordings thereof, including without
limitation, applications, registrations, and recordings in the United States
Copyright Office or in any similar office or agency in the United States, or any
State thereof, all whether now owned or hereafter acquired by the Company,
including, but not limited to, those described on Schedule A annexed hereto and
made a part hereof; and (ii) all extensions and renewals thereof (collectively,
the “Copyrights Collateral”); and


(D)  certain other intellectual property, which shall include, without
limitation, all designs, concepts, discoveries, ideas, improvements, inventions,
formulae, processes, techniques, works of authorship, mask works, data (whether
or not patentable or registrable under copyright or similar statutes), object
code, algorithms, blueprints, layouts, integrated circuit die or wafers, marks,
microcode, programs, procedures, schematics, sketches, source code,
specifications, strategies, subroutines, research, test results, hardware,
software (as such term is defined in the Uniform Commercial Code as enacted in
the State of Delaware (the “UCC”)), license rights, trade secrets and any
material constituting a trade secret, methods, know-how, specifications, and
customer lists, proprietary technology and any information relating thereto,
regardless of any contrary interpretation of such term as now or hereafter used
in the UCC; or which relates to or arises out of the use, function, development,
improvement or any additions or modifications to the Patents Collateral, the
Trademarks Collateral or the Copyrights Collateral (collectively, the “General
Intangibles Collateral”) and pertains to the Company’s business enterprise.


NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:


1. As security for the full and prompt payment and performance of all
Obligations, the Company does hereby pledge to the Secured Party and assign and
grant to the Secured Party a security interest in, all of the right, title and
interest of the Company in and to all of the following, now owned or hereafter
arising or acquired: (i) the Trademarks Collateral; (ii) the Patents Collateral;
(iii) the Copyrights Collateral; (iv) any claims by the Company against third
parties for infringement of the Trademarks, Patents or Copyrights; (v) the
General Intangibles Collateral; and (vi) any and all products and proceeds of
the foregoing (collectively, the “Intellectual Property Collateral”).


-2-

--------------------------------------------------------------------------------


2. The Company represents and warrants that it is the owner of its Intellectual
Property Collateral and has the right and power to make the pledge and grant the
security interest granted in this IP Security Agreement; and that the
Intellectual Property Collateral is free of all liens and encumbrances. Further,
the Company represents and warrants that the Intellectual Property Collateral
constitutes all of the intellectual property owned by the Company. The Company
shall retain the full legal and equitable title to the Intellectual Property
Collateral and, provided there exists no Event of Default (as defined in the
Notes) under the Notes (or any of them) or hereunder, the Company shall have the
right to use and register the Intellectual Property Collateral in the ordinary
course of its business. The Company agrees that it will not sell, transfer,
assign or grant a lien or security interest in any of the Intellectual Property
Collateral except as permitted hereunder. At such time as all Obligations in
respect of the Notes have been indefeasibly paid and performed in full
(including the conversion in full of the Notes), this IP Security Agreement
shall terminate and be of no further force and effect and the Secured Party
shall thereupon terminate its security interest in the Intellectual Property
Collateral. Until such time, however, this IP Security Agreement shall be
binding upon and inure to the benefit of the parties, their successors and
assigns.


3. (a)  The Company will take all reasonable steps required to maintain and
defend full effect, title and right in and to keep in force (i) the Trademarks
and registrations of the Trademarks in the United States Patent and Trademark
Office, or any similar office, including, without limitation, filing of
affidavits of use and incontestability and renewal applications, prosecution of
trademark applications, and taking part in opposition, interference and
cancellation proceedings; (ii) the Patents in the United States Patent and
Trademark Office and foreign patent offices, or any similar office, including
without limitation, prosecution of patent applications, payment of maintenance
fees and annuities; and (iii) the Copyrights in the United States Copyright
Office or any similar office.


(b) The Company will perform all acts and execute any documents,
including without limitation, assignments suitable for filing with the United
States Patent and Trademark Office or the United States Copyright Office, and
Uniform Commercial Code financing statements, reasonably requested of it by the
Secured Party at any time to evidence, perfect and maintain the rights in the
Intellectual Property Collateral granted to the Secured Party under this IP
Security Agreement. The Company will promptly notify the Secured Party at the
time the Company adopts for use in its business any trademarks, patents or
registered copyrights not described on Schedule A to this IP Security Agreement
and files any applications to register a trademark or copyright, or files any
patent applications. To the extent permitted by law, the Company hereby
authorizes the Secured Party to execute and file such assignments and financing
statements (and/or similar documents) with respect to the Intellectual Property
Collateral, or copies thereof or of this IP Security Agreement, signed only by
the Secured Party.


-3-

--------------------------------------------------------------------------------


4. Concurrently with the execution and delivery of this IP Security Agreement,
the Company is executing and delivering to the Secured Party two originals of a
Special Power of Attorney, each in the form of Exhibit 2 to this IP Security
Agreement, for the Secured Party’s use in executing on behalf of the Company an
Assignment for Security in the form of Exhibit 3 to this IP Security Agreement,
which Assignment for Security shall be suitable for recording in the United
States Patent and Trademark Office and in the United States Copyright Office, to
provide Secured Party with access to the Patents or Trademarks (or any
applications or registrations thereof), all in accordance with paragraph 3(b) of
this IP Security Agreement. The Company hereby releases the Secured Party from
any claims, causes of action and demands at any time arising out of or with
respect to any actions taken or omitted to be taken by the Secured Party under
the powers of attorney granted therein other than gross negligence or willful
misconduct of the Secured Party.


5. If an Event of Default (as defined in the Notes) has occurred, then, in
addition to all other rights and remedies of the Secured Party, whether under
law, the Notes or otherwise, the Secured Party may, without notice to, or
consent by, the Company, (a) grant itself a license to use the Patents,
Trademarks and Copyrights, or any of them, without payment of any kind, until
all inventories of finished goods produced for the Company are sold or consumed;
(b) assign, sell or otherwise dispose of or use the Intellectual Property
Collateral, or any of it, either with or without special or other conditions or
stipulations, with power to buy the Intellectual Property Collateral or any part
of it, and with power also to execute assurances, and to do all other acts and
things for completing the assignment, sale or disposition which the Secured
Party shall, in its sole discretion, deem appropriate or proper; and (c) in
order to implement any such assignment, sale or other disposal of any of the
Intellectual Property Collateral, pursuant to the authority granted in the Power
of Attorney described in paragraph 4 of this IP Security Agreement (such
authority becoming effective on the occurrence of an Event of Default), execute
and deliver on behalf of the Company, one or more instruments of assignment of
the Patents, Trademarks or Copyrights (or any application or registration
thereof), in a form suitable for filing, recording or registration in the United
States Patent and Trademark Office or the United States Copyright Office.


6. No failure or delay on the part of Secured Party in exercising any right,
remedy, power or privilege under this IP Security Agreement shall operate as a
waiver thereof or of any other right, remedy, power or privilege of Secured
Party under this IP Security Agreement or the Notes, nor shall any single or
partial exercise of any such right, remedy, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges of the Secured
Party under this IP Security Agreement are cumulative and not exclusive of any
rights or remedies which it may otherwise have.
 
-4-

--------------------------------------------------------------------------------


7. The provisions of this IP Security Agreement are intended to be severable. If
any provision of this IP Security Agreement shall for any reason be held invalid
or unenforceable in whole or in part in any jurisdiction, such provision shall,
as to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or any other provision of this IP
Security Agreement in any jurisdiction.
 
8. All notices, statements, requests and demands given to or made upon either
party in accordance with the provisions of this IP Security Agreement shall be
deemed to have been given or made when given or made in accordance with any of
the Notes.


9. All rights of the Secured Party hereunder shall inure to the benefit of its
successors and assigns. This IP Security Agreement shall bind all persons who
become bound as a debtor to this IP Security Agreement. The Company shall not
assign any of its interest under this IP Security Agreement without the prior
written consent of the Secured Party. Any purported assignment inconsistent with
this provision shall, at the option of the Secured Party, be null and void.
 
10. The parties hereto consent to the exclusive jurisdiction and venue of the
federal and state courts located in the Borough of Manhattan, State of New York
in any action on, relating to or mentioning this IP Security Agreement.


11. This IP Security Agreement shall be deemed to be a contract under the laws
of the State of New York and the execution and delivery of this IP Security
Agreement and the terms and provisions of this IP Security Agreement shall be
governed by and construed in accordance with the laws of that State (without
regard to its conflict of laws rules) and, to the extent applicable or
governing, the laws of the United States of America; provided, however, that to
the extent the UCC provides for the application of the law of another State for
purposes of perfection and the effect of perfection of the security interest
granted to the Secured Party hereunder, then the IP Agreement shall be governed
by that State's law.


12. This IP Security Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which shall together constitute
one agreement.


13. This IP Security Agreement or any provision hereof may be changed, waived or
terminated only by a statement in writing signed by the party against which such
change, waiver or termination is sought to be enforced.


14. The Company and the Secured Party request that the Commissioner of Patents
and Trademarks, and the Register of Copyrights record this IP Security Agreement
with respect to the applicable Intellectual Property Collateral.  

-5-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Security
Agreement as of the day and year first above written.





 
The Company:
     
NESTOR, INC.
     
By:/s/Nigel P. Hebborn
 
Name: Nigel P. Hebborn
 
Title: CFO
   
Secured Party:
     
U.S. Bank National Association
     
By: /s/Arthur L. Blakeslee
 
Name: Arthur L. Blakeslee
 
Title:  Vice President
 



















































[Signature Page to Security Agreement - Trademarks, Patents and Copyrights]





-6-

--------------------------------------------------------------------------------





Patents


US
A.  6,970,102
Traffic violation detection, recording and evidence processing system
B.  6,950,789
Traffic violation detection at an intersection employing a virtual violation
line
C.  6,760,061
Traffic sensor
D.  6,754,663
Video-file based citation generation system for traffic light violations
E.  6,647,361
Non-violation event filtering for a traffic light violation detection system
F.  6,573,929
Traffic light violation prediction and recording system
G.  6,560,360
Feed forward feed back multiple neural network with context driven recognition
H.  6,281,808
Traffic light collision avoidance system
I.  6,188,329
Integrated traffic light violation citation generation and court date scheduling
system
J.  5,701,398
Adaptive classifier having multiple subnetworks
K.  5,479,574
Method and apparatus for adaptive classification
L.  5,054,093
Parallel, multi-unit, adaptive, nonlinear pattern class separator and identifier
M.  4,958,375
Parallel, multi-unit, adaptive pattern classification system using inter-unit
correlations and an intra-unit class separator methodology
N.  4,897,811
N-dimensional coulomb neural network which provides for cumulative learning of
internal representations



Australian
A.  761,072
Traffic light violation prediction and recording system
B.  775,840
Traffic light collision avoidance system



Japanese
A.  2,976,053
Parallel, multi-unit, adaptive, nonlinear pattern class separator and identifier




-7-

--------------------------------------------------------------------------------



Security Agreement - Trademarks,
Patents and Copyrights


Schedule A



Patent Applications


EPO
A. 99 962 818.3
Traffic light violation prediction and recording system
B. 99 959 067.2
Traffic light collision avoidance system





Trademarks


US
A.  2655921
Citation Composer
B.  2138538
CrossingGuard
C.  2679829
Nestor Traffic Systems
D.  2290068
Nestor
E.  2118342
Nestor System
F.  2568931
Nestor logo (human head design)
G.  2118342
Traffic Vision
H.  2439643
E-Fraud
I.  2324092
Prism Merchant
J.  2324091
Prism Debit
K.  2324090
Prism Credit
L.  2327365
CampaignOne
M.  2160597
Merchant Alert
N.  2050701
Prism



“NESTOR SYSTEM” is also a registered trademark in Canada (327,283), France
(1,317,788), Germany (1,091,726) and Japan (2,054,809)


Trademark Applications


US
A.  78/865051
NTS VIDEO VASCAR



Copyrights Collateral


None.



-8-

--------------------------------------------------------------------------------



Security Agreement - Trademarks,
Patents and Copyrights


Schedule A






Security Agreement - Trademarks,
Patents and Copyrights


Exhibit 1


Form of Note Purchase Agreement




See attached.







-9-

--------------------------------------------------------------------------------









Security Agreement - Trademarks,
Patents and Copyrights


Exhibit 2


Form of Special Power of Attorney




See attached.





-10-

--------------------------------------------------------------------------------







Security Agreement - Trademarks,
Patents and Copyrights


Exhibit 3


Form of Assignment for Security




See attached.




-11-

--------------------------------------------------------------------------------

